Citation Nr: 1019412	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to, or aggravated by, service-
connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1968 to May 
1971, and from September 1990 to June 1991.  The Veteran also 
served in the Tennessee Army National Guard from May 1973 to 
September 1991, with various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
during that time.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, granted the Veteran's claim of 
entitlement to service connection for diabetes mellitus, Type 
II [assigning a 20 percent disability evaluation] and denied 
the Veteran's claims of entitlement to service connection for 
CAD, diabetic retinopathy, blepharitis with secondary 
conjunctivitis and bilateral hearing loss.  The Veteran 
submitted a Notice of Disagreement with the denial of his 
claims of entitlement to CAD, blepharitis with secondary 
conjunctivitis and bilateral hearing loss in September 2005.  
A Statement of the Case was issued in May 2006 and the 
Veteran perfected his appeal in June 2006.

Also in September 2005, the Veteran filed a new claim of 
entitlement to service connection for hypertension, to 
include as secondary to his service-connected diabetes 
mellitus, Type II.  A rating decision dated in June 2007 
denied this claim and the Veteran did not appeal.

Subsequent rating decisions dated in February 2007 and 
September 2007 granted entitlement to service connection for 
blepharitis with secondary conjunctivitis and bilateral 
hearing loss, respectively.  The Veteran has not appealed 
either the initial ratings or effective dates assigned for 
these conditions.  See Grantham v. Brown, 114 F.3d 1156. 
1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  Therefore, these issues are not 
before the Board.



The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action on 
his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for CAD, to include as 
secondary to, or aggravated by, service-connected diabetes 
mellitus, Type II.

Initially, the Board notes that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a cardiovascular disability becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.
During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2009) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. § 
3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

As noted above, the record indicates that the Veteran served 
in the Tennessee Army National Guard from May 1973 to 
September 1971, with various periods of ACDUTRA and INACDUTRA 
during that time.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active military, naval, or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
(but not disease) incurred or aggravated in the line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  As such, the Board must consider 
whether or not the Veteran's CAD may be related to his 
ACDUTRA or INACDUTRA service.

Therefore, with regard to proper Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) notice, the notice letters 
sent by the AOJ to the Veteran in March 2005 and April 2007 
are insufficient.  The VCAA letters of record do not address 
service connection for ACDUTRA or INACDUTRA periods of 
service.  As such a remand is necessary for the AOJ to send 
the Veteran a VCAA notice letter that notifies the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the service connection claim based on ACDUTRA 
and INACDUTRA service.  The notice should further indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence the VA will attempt 
to obtain on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  

Second, the AOJ must attempt to obtain missing service 
treatment records (STRs) and any service personnel records 
(SPRs) associated with the Veteran's periods of ACDUTRA and 
INACDUTRA service.  Although the AOJ attempted to obtain STRs 
relating to the Veteran's service from the National Personnel 
Records Center, the record does not show that the AOJ has 
attempted to obtain complete records for his Tennessee 
National Guard service from all the relevant sources.  The 
Veteran's case file indicates he was assigned to the 
Tennessee Army National Guard, 776th Maintenance Company from 
May 1973 to June 1991.  See the Veteran's NGB Form 22.  The 
VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  These records include service records.  See 
38 C.F.R. § 3.159(c)(2), (3) (2009).

It does not appear that the RO attempted to obtain the 
Veteran's records from the Guardsman's Unit, the Tennessee 
State Adjutant General Office, or the Army National Guard 
Readiness Center.  The AOJ must attempt to secure these 
records from the appropriate facility.  If no such records 
are available, a negative reply to that effect is required 
and must be attached to the Veteran's case file.  

Third, the Veteran's VA treatment records on file only date 
to January 2007.  If he has since received additional 
relevant treatment, these records should be obtained.  See 38 
U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2009); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (the VA is charged with constructive, if not actual, 
knowledge of evidence generated by the VA).

Fourth, the Veteran's representative has argued that the May 
2005 VA medical examination is inadequate due to the failure 
to review the claims file, and because the VA medical 
examiner was unqualified from providing medical diagnoses.  
See the May 2010 Informal Brief of Appellant in Appealed 
Case.  Without reaching the merits of the Veteran's 
representative's contentions, the Board concludes that a new 
VA medical examination is necessary.  

The Board is required to consider all issues raised by the 
claimant or by the evidence of record.  See Robinson v. 
Mansfield, 21 Vet. App. at 552.  When determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  See Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  

The Veteran has repeatedly claimed that his CAD is either the 
direct result of his service-connected diabetes mellitus, or 
has been permanently aggravated by it.  See the Veteran's 
February 2005 claim, September 2005 NOD, June 2006 
substantive appeal (VA Form 9), and October 2005, October 
2007 statements.  As such, the Veteran has clearly raised the 
issue of service connection by aggravation.  Furthermore, 
there is a VA medical treatment record dated in September 
2005 which indicates that the Veteran's heart disease and 
diabetes mellitus may be connected.

Pursuant to 38 U.S.C.A. § 5103A (West 2002), the VA's duty to 
assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  The 
standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
Furthermore, when the VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  A medical opinion must support 
its conclusion with an analysis the Board can consider and 
weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The AOJ provided a VA medical examination in May 2005.  The 
examiner indicated that the Veteran is currently experiencing 
CAD, but that this disorder was first diagnosed prior to the 
Veteran's diagnosis of diabetes mellitus.  Unfortunately, the 
VA medical examiner's opinion fails to address whether or not 
the Veteran's CAD was aggravated by his diabetes mellitus.  
As such, the May 2005 VA medical examiner's opinion is 
inadequate to allow the Board to decide the Veteran's claim 
at this time.  Because the examiner failed to indicate 
whether or not the Veteran's current CAD may have been 
aggravated beyond its natural progression by his currently 
service-connected diabetes mellitus, the opinion does not 
adequately address the contention raised by the Veteran and 
the evidence of record.  Accordingly, the Veteran must be 
provided a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's periods of 
ACDUTRA or INACDUTRA.  Specifically, this 
letter should notify the Veteran and his 
representative of any information such as 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the service connection claim 
based on ACDUTRA and INACDUTRA service.  
This letter must also advise the Veteran 
of what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.

2.	Thereafter, the AMC should verify all 
periods of service with the Tennessee 
Army National Guard, including all 
periods of active service, ACDUTRA, and 
INACDUTRA; and obtain all service 
treatment records for the periods of 
service identified from the appropriate 
source, including as necessary:  the 
Veteran's specific unit (in this case 
Tennessee Army National Guard, identified 
as the 776th Maintenance Company), the 
Adjutant General of the State of 
Tennessee, or the Army National Guard 
Readiness Center.  

	The AMC should request any associated 
medical or personnel records, i.e., line 
of duty terminations, point statements, 
hospital records, etc., from the 
Veteran's service.  If no such service 
medical or personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  Notify the Veteran as required.  
All attempts to obtain these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	The AMC should request the Veteran to 
identify all health care providers that 
have treated or evaluated him for CAD 
since January 2007, and attempt to obtain 
records from each health care provider 
that he identifies, if such records are 
not already in the claims file.  
	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records after January 2007.  Records for 
any treatment of the Veteran's CAD should 
be obtained from the VA Medical Center 
that is designated as the Veteran's most 
recent treatment location.  All attempts 
to secure such records must be documented 
in the claims file.  If certain records 
are unavailable or simply do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this 
effect is required. 

4.	Thereafter, the AMC is requested to 
arrange for the Veteran to undergo a VA 
examination, by an appropriate expert, to 
determine the nature and etiology of his 
current CAD.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this REMAND, must be 
made available for review of the 
Veteran's pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  In 
particular, the examiner should 
acknowledge:  the VA medical treatment 
record from September 2005, the Veteran's 
history of both his current CAD and 
diabetes mellitus, including his bypass 
surgery of April 2000, and any new 
evidence obtained following this remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is requested to address the 
following:

1)	Please review the Veteran's 
history of CAD, including the 
date of onset of his heart 
disease.

2)	Is it at least as likely as not 
(50 percent or more probable) 
that the Veteran's current CAD 
is related to his military 
service, to include as due to 
exposure to Agent Orange during 
service in Vietnam from January 
1969 to January 1970?

3)  	Regardless of the answer to the 
above, is it at least as likely 
as not (50 percent or more 
probable) that the Veteran's 
current CAD is caused by or 
aggravated beyond it's natural 
progression by his service-
connected diabetes mellitus?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The VA examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based 
on the findings on examination and 
information obtained from review of the 
record.  

5.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

6.	Readjudicate the claim for service 
connection for CAD.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case that 
includes a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Veteran and his 
representative should be given an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2009).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


